Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A Species 1 and Group B Species 1 in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the ground(s) that the specie of group B are the same in terms of technical idea and the differences are a matter of modification by one of ordinary skill.  This is not found persuasive because while the two species could be arrived at by a modification, the modification requires different components arranged in structurally distinct manners (see for example FIG. 11 which does not include an extension of a stator fastening member as in FIG. 6). 
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-14 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/06/2022.

The examiner further notes that independent claim 1 includes limitations corresponding to both embodiments. For example: 

“at least one stopper cap that is fixed to the inner surface of the shell or the compressor body facing the inner surface of the shell” and  

“a stopper bar that extends from the compressor body or the inner surface of the shell facing the compressor body and configured to be inserted into the at least one stopper cap with a predetermined distance therebetween”.

The bolded portion is drawn to FIG. 11 of the non-elected species and has been withdrawn as per the restriction. This applies to independent claim 19 and the dependent claims as well.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 uses the term “support spring”, this should be amended to correspond with the “at least one support spring” of claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outzen et al (US PGPub No. 2009/0110585).

Outzen teaches:

limitations from claim 1, a hermetic compressor, comprising: a shell (1) that defines an outer appearance of the hermetic compressor (FIG. 1); a compressor body (2) that is spaced apart from an inner surface of the shell and includes a motor unit (3) and a compression unit (5, 11); at least one support spring (12) that is provided between the shell and the compressor body (see FIG. 1 and FIG. 6; paragraph 29), and elastically supports the compressor body with respect to the shell; at least one stopper cap (23) that is fixed to the inner surface of the shell; and a stopper bar (25, 26) that extends from the compressor body and configured to be inserted into the at least one stopper cap with a predetermined distance therebetween (see FIG. 6; paragraph 35);

limitations from claim 15, wherein the stopper bar is inserted into and spaced apart from an inside of the at least one stopper cap in a radial direction and an axial direction (see FIG. 6; paragraph 35);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outzen et al (US PGPub No. 2009/0110585) in view of Lee et al (US PGPub No. 2005/0265857).

Outzen teaches:

limitations from claim 19, a hermetic compressor, comprising: a shell (1) that defines an outer appearance of the hermetic compressor (FIG. 1); a compressor body (2) that is spaced apart from an inner surface of the shell and includes a motor (3) and a compression unit (5, 11) including a piston (11) driven by the motor to move relative to a cylinder block (5; paragraph 27); a plurality of support springs (12) that is provided between the shell and the compressor body (FIG. 1 and Fig. 6), and  elastically supports the compressor body with respect to the shell (paragraph 29); a first stopper cap (23) for the support spring fixed to the compressor body; and a stopper bar (25, 26) that extends from the compressor body and configured to be inserted into the first stopper cap with a predetermined distance therebetween (FIG. 6; paragraph 35), wherein the stopper bar is inserted into and spaced apart from an inside of the respective stopper cap in a radial direction and an axial direction (paragraph 35);

Outzen does not teach a second stopper cap attached to the compressor shell;

Lee teaches:

limitations from claim 19, a compressor (104) having spring supports (112; see FIG. 3); the supports having a spring (16) positioned on first and second stopper caps (12, 14) provided for each of the plurality of support springs and fixed to a compressor body and an inner surface of the shell and the compressor body facing the inner surface of the shell, respectively (see FIG. 1 and FIG. 3);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide a second stopper cap opposite the first stopper cap of Outzen, as taught by Lee, in order to stabilize the bottom portion of the spring, therefore providing further vibration damping and stability of the compressor.


Allowable Subject Matter
Claims 2-8, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 20 require radial and axial distances between the stopper bar and the inner surfaces of the stopper cap within ranges based upon differences in component diameters. The prior art is silent as to any gap measurements between the stopper caps and the stopper bar, other than a generic mention of spacing by Outzen (paragraph 35).
Claim 2 requires that the stopper bar be embodied as an extension of a stator fastening member, and extends toward and into the first stopper cap attached to the compressor shell.
Outzen teaches a stopper cap (23) and a stator fastening member (25-26) but does not teach a stopper cap on the shell (1) into which a bar extending from the fastening member extends. 
Other prior art to Stannow (US 4,118,153) and Kessler (US 4,406,593) teach stator bolts used as part of a vibration attenuating assembly; but neither teaches a particular spacing between the stopper and stopper bar, or a stopper bar continuing from the stator bolt into a shell-mounted stopper.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Stannow (US 4,118,153) and Kessler (US 4,406,593) teaches stator bolts used as part of a vibration attenuating assembly.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746